EXHIBIT 21 FRANKLIN ELECTRIC CO., INC. SUBSIDIARIES OF THE REGISTRANT Subsidiaries consolidated State or country of incorporation Percent of voting stock owned Advanced Polymer Technology, Inc. Michigan 100 Coverco S.r.l. Italy 100 EBW, Inc. Michigan 100 Franklin Electric (Australia) Pty. Ltd. Australia 100 Franklin Electric B.V. Netherlands 100 Franklin Electric Canada Canada 100 Franklin Electric Europa GmbH Germany 100 Franklin Electric International, Inc. Delaware 100 Franklin Electric Manufacturing, Inc. Indiana 100 Franklin Electric Sales, Inc. Indiana 100 Franklin Electric (SEA) Pty. Ltd. Singapore 100 Franklin Electric spol s.r.o. Czech Republic 100 Franklin Electric (South Africa) Pty. Ltd. South Africa 100 Franklin Electric Subsidiaries, Inc. [inactive] Indiana 100 Franklin Electric (Suzhou) Co., Ltd. China 100 Franklin Electric Trading (Shanghai) Co., Ltd. China 100 Franklin Fueling Systems, GmbH Germany 100 Franklin Fueling Systems, Inc. Wisconsin 100 Industrias Schneider S.A., Brazil 100 Intelligent Controls, Inc. Maine 100 Little Giant Pump Company, Inc. Oklahoma 100 Motores Electricos Sumergibles De Mexico S. de R.L. de C.V. Mexico 100 Motores Franklin S.A. de C.V. Mexico 100 Motori Sommersi Riavvolgibili S.r.l. Italy 75 Orbit Pump Company South Africa 100 Pump Brands (Proprietary) Limited South Africa 100 Servicios De Mesmex S. de R.L. de C.V. Mexico 100 Vertical S.p.A., Italy 75
